Title: From Abigail Smith Adams to Charles Francis Adams, 12 July 1815
From: Adams, Abigail Smith
To: Adams, Charles Francis


				
					My Dear Charles
					Quincy July 12 1815
				
				A seperate Letter my dear Child is due to you, not only as a reply, to one which you have written me, for which I thank you! but to assure you; that the improvements you have made, in your hand writing; and composition, have given me great pleasure. and also to congratulate you upon the arrival of your two Brothers in England, towards whom I hope you will find yourself allied, not only by the Natural ties of affection, and Brotherly kindness, but by similar pursuits in Science and literature; and I will flatter myself that when gatherd under the fostering wings of your parents you will all of you endeavour, to make them some returns, for the anxious hours, they have, and will experience, upon your account. the extent of which, you can never know: untill in process of time, you may be placed, in the same Relation to others—to be happy you must be good, for happiness is built only upon virtue. I hear much of your acquirements let no bitterness spring up between you; or rivalship but such as shall excite, and stimulate you, to pursue with ardour your different studies. write to me, my dear Child as you have done and tho when you left me you were so young, as to have little if any recollection of me. your parents have kept in your mind a knowledge, that such Relatives and Friends exist, and tho I may not live to see you; yet while I live, I shall cherish a Love for you, and an earnest solicitude for your happiness and advancment in Life.I am my dear Charles  / your affectionate Grandmother
				
					Abigail Adams.
				
				
			